Case: 14-3026   Document: 34     Page: 1   Filed: 03/13/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                     DAVID DEAN,
                       Petitioner,

                            v.

      MERIT SYSTEMS PROTECTION BOARD,
                 Respondent,

                          AND

      OFFICE OF PERSONNEL MANAGEMENT,
                    Intervenor.
              ______________________

                       2014-3026
                 ______________________

    Petition for review of the Merit Systems Protection
 Board in No. AT-3330-12-0696-I-1.
                 ______________________

                     ON MOTION
                 ______________________

                      PER CURIAM.
                       ORDER
    Merit Systems Protection Board moves to strike
 David Dean’s corrected informal brief. Dean opposes the
 motion.
Case: 14-3026         Document: 34   Page: 2    Filed: 03/13/2014



 2                                   DEAN   v. MSPB



     The court deems it the better course to deny the
 motion to strike Dean’s corrected brief and to allow the
 Board and the Office of Personnel Management the oppor-
 tunity to file corrected response briefs.
       Accordingly,
       IT IS ORDERED THAT:
       (1) The motion is denied.
     (2) The Board and OPM may file corrected response
 briefs within 14 days from the date of service of this order.
 Any reply brief shall be due within 14 days from that
 date.
                                       FOR THE COURT

                                      /s/ Daniel E. O’Toole
                                      Daniel E. O’Toole
                                      Clerk of Court


 s19